Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 12/21/2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6: The prior art of the record, does not disclose nor render obvious the claimed combination comprising a manual shift switch retainer provided on the housing is adapted to receive a plurality of micro switches and push buttons operatively connected to the micro switches for manually shifting between different drive gear ratios by contacting one of a plurality of micro switches, wherein push buttons are enclosed by the knob in an automatic mode and the push buttons are selectively accessible when the knob is moved axially in a second direction opposite the first direction.
Regarding claim 9: The prior art of the record, does not disclose nor render obvious the claimed combination comprising a follower and the follower moves within the track to pivot about an axis to shift between drive, reverse, and neutral positions and wherein the follower moves axially in a first direction within the track to shift to a park position, and wherein shifting into park is prevented when the follower pivots within the track about the axis; and
a set of electrical contacts provided on a switch contact ring attached to the body each corresponding to a plurality of shift positions and a contactor operative to change a transmission selection when moved into contact with one of the set of electrical contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658